Citation Nr: 0719297	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for a gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2007, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript is contained in 
the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The veteran contends that his hiatal hernia was incurred in 
service and did not exist prior to service.  Further, he 
contends that his GERD was either incurred in service or is 
secondary to his hiatal hernia.  In this regard, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

At the aforementioned hearing on appeal, the veteran 
testified that he was treated at the VA Medical Center (VAMC) 
in Bay Pines, Florida, and was diagnosed with hiatal hernia 
and GERD.  In support of his claim, the veteran submitted VA 
treatment records from the Bay Pines VAMC in November 2004.  
However, it appears that the AOJ have not yet reviewed the 
newly submitted medical evidence.  On remand, the AOJ should 
again ask the veteran to identify all health care providers 
who have treated him for hiatal hernia and GERD and attempt 
to obtain relevant treatment records, in particular, from the 
Bay Pines VAMC, if not already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure for the issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, AOJ must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish service connection on a 
secondary basis pursuant to 38 C.F.R. 
§ 3.310 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issues.

2.  The AOJ should ask the veteran to 
again identify all health care providers 
that have treated him for symptomatology 
of hiatal hernia and GERD.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider(s) so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination(s), by appropriate 
specialist(s), to ascertain the nature, 
extent, and etiology of his hiatal hernia 
and GERD.  The claims file must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination, and the report should so 
indicate.  The examiner(s) should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his disorders and reviewing 
the claims file, the examiner(s) should 
offer an opinion as to whether his hiatal 
hernia is at least as likely as not (50 
percent or more probability) began during 
or as the result of some incident of 
active service.  The examiner(s) should 
also offer an opinion as to whether his 
GERD is at least as likely as not (50 
percent or more probability) began 
during, or was aggravated, as the result 
of some incident of active service or his 
hiatal hernia.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include consideration of 
38 C.F.R. § 3.310 (2006).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



